DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
This is a final rejection in response to the Applicant's remarks and amendment filed on 06/10/2021. Claims 1, 15-16 and 21 are currently amended, claims 2-7, 12-14 and 22-24 are previously presented and claims 8-11 and 17-20 are cancelled.  Accordingly claims 1-7, 12-16 and 21-24 are examined herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12 and 14-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Oldani (US 2018/0050502).
Regarding claim 1, Oldani teaches a system for manufacturing of a composite structure (see Fig.1; [0037]), comprising:
a support (multiple axes positioner ram (2)); a print head (20) having an outlet and being connected to and moveable by the support in multiple dimensions (see Fig.1; [0040]);
a cure enhancer (first primary heating module (6b))  mounted to the print head at a downstream side relative to motion of the print head, the cure enhancer being configured to expose composite material (4) discharging from the print head to cure energy (see Fig.1;[0041], [0043] and [0051]); 

a compactor (compaction roller (5)) connected to the print head (20) at a location between the outlet and the cure enhancer (6b) and configured to compact the composite material discharging from the print head (see Fig.1; [0041]).
Regarding claim 12, Oldani further teaches the system, wherein the curing tool (7) is spaced away from the composite material (4) discharging from the print head by a distance less than a diameter of the composite material and greater than zero (see Figs.1-3; [0046]).
Regarding claim 14, Oldani further teaches the system, further including a controller (i.e. multi-axis positioner ram (2) which under instructions provided by suitable control means) and  capable to be configured to coordinate operations of the support (19), the cure enhancer (6b), and the curing tool (7) (see Figs.1-3; [0007], [0040]).
Regarding claim 15, Oldani further teaches the system, wherein: the cure enhancer (primary heating module (6b) for pre-heating a working surface) is capable to be configured to facilitate only surface-deep curing of the composite material discharging from the print head; and the curing tool ( secondary heating module (7)) is provided for additional heating and capable to be configured to facilitate through-curing of the composite material discharging from the print head (see Fig. 1;[0014],[0018-0019] and [0051]).
Claims 1, 21 and 24 is rejected under 35 U.S.C. 102 (a1) as being anticipated by Evans (US 2017/0028634 – of record).
Regarding claim 1, Evans teaches a system (100) for manufacturing of a composite structure (102) (see Fig.1; [0052]), comprising:
a support (152);
a print head (delivery guide (112)) having an outlet (206) and being connected to and moveable by the support in multiple dimensions (see Fig.1, Fig. 6 and Figs .21-26 [0052],[0110] and [0131]);
a cure enhancer (ultraviolet-light sources (116))  mounted to the print head (112) at a downstream side relative to motion of the print head, the cure enhancer being configured to expose 
a curing tool (a second energy source (116)) mounted to the print head (112) downstream of the cure enhancer to trail behind the cure enhancer, the curing tool configured to expose the composite material to additional energy (see Fig. 25;[0033-0035],[0088-0089] and [0181-0185]).; and
a compactor (138) connected to the print head (112) at a location between the outlet and the cure enhancer (116) and configured to compact the composite material discharging from the print head (see Fig.1, Figs .21-26; [0110-0112] and [0131]).
Regarding claim 21, Evans teaches a system (100) for manufacturing of a composite structure (102) (see Fig.1; [0052]), comprising:
a support (152); a print head (112) connected to and moveable by the support in multiple dimensions; a compactor (138) connected to the print head and configured to compact composite material discharging from the print head (see Fig.1, Figs .21-26 [0052],[0110] and [0131]);
a first energy source (ultraviolet-light sources (116)) connected to the print head (112) and configured to expose the composite material to a first intensity of cure energy (118) after the composite material has been compacted by the compactor (138) (see Fig. 21;[0092-0095] and [0181]); and
a second energy source (116) connected to the print head at a location trailing behind the first energy source (118) and capable to be configured to expose the composite material to a second intensity of cure energy (see Fig. 25; [0033-0035] and [0181-0185]).
Regarding claim 24, Evans further teaches the system, wherein one of the first and second energy sources (116) is connected to move with compactor (138); and
another of the first and second energy sources is connected to move relative the compactor (see Fig. 21-26; [0093-0095] and [0181-0185]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oldani (US 2018/0050502) as applied to claim 1 above, and further in view of Schirtzinger (US 2016/0114532 – of record).
Regarding claim 2, Oldani further teaches the system, wherein the cure enhancer is an IR heater (see [0046]) but Oldani does not explicitly teach that the cure enhancer is configured to generate a different type of cure energy than the cure energy generated by the curing tool. 
In the same field of endeavor, devices for manufacturing composites, Schirtzinger teaches a machine (20) for making a composite structure (12) comprises a nozzle head (29), a cure enhancer (45) which an electron beam (see Fig.2;[0036], [0038-0039] and [0041]).  Since Oldani teaches the system, wherein the cure enhancer is an IR heater is only one example of a heating module and other forms of heating modules could be used (see [0046]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a system  as taught by Oldani with the cure enhancer (electron beam) is configured to generate a different type of cure energy than the cure energy generated by the curing tool (infrared heater) as taught by Schirtzinger in order to provide an energy source that can be controlled to be capable of delivering sufficient heat energy to soften the matrix materials to a desired degree (see [0041]).
Regarding claim 3, Oldani in view of Schirtzinger further teaches the system, wherein the cure enhancer (50) is configured to generate at least one of light and heat; and the curing tool (45) is configured to generate an electron beam (see Fig.2; [0041] of Schirtzinger).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oldani (US 2018/0050502) and Schirtzinger (US 2016/0114532 – of record) as applied to claim 3 above, and further in view of Evans (US 2017/0028634 – of record).
Regarding claim 4, Oldani in view of Schirtzinger teaches the system as claimed in claim 3 except for the cure enhancer is configured to generate UV light.
In the same field of endeavor, devices for manufacturing composite, Evans teaches system (100) for additively manufacturing composite part (102) comprises a print head (a delivery guide (112)) a cure enhancer (energy source (116)), wherein the energy sources is configured to generate UV light (see Fig.1 and  Fig. 4;[0052] and [0092]).  Since Oldani teaches the system, wherein the cure enhancer is an IR heater is only one example of a heating module and other forms of heating modules could be used (see [0046]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a system  as taught by the combination of Oldani and Schirtzinger with the cure enhancer is configured to generate UV light as taught by Evans in order to provide an energy source that capable to deliver a predetermined or actively determined amount of curing energy at least to a portion of the segment of the composite materials  at a controlled rate while advancing the continuous composite materials toward the print path (see [0007]).

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oldani (US 2018/0050502) as applied to claim 1 above, and further in view of Evans (US 2017/0028634 – of record).
Regarding claim 5, Oldani further teaches the system, wherein the curing tool (7) movably (via actuator (13) and mount (19)) connected to the print head (20) (see Figs.1-3; [0049]) but Oldani silent on the curing tool is pivotally connected to the print head.   In the same field of endeavor, devices for manufacturing composite, Evans teaches system (100) for additively manufacturing composite part (102) comprises a print head (a delivery guide (112)) a curing tool (energy source (116)), wherein on the energy source is pivotally (via a pivot arm (152) connected to the print head (see Fig.1 and  Fig. 21;[0052],[0131] and [0183-0185]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a system as taught by Oldani with the curing tool is pivotally connected to the print head as taught by Evans in order to provide a secure connection between curing tool and the print head.
Regarding claim 6, Oldani in view of Evans further teaches the system further including at least one hinge pivotally connecting the curing tool (116) to the print head (112) (see Fig. 1, Fig. 4 and Figs. 21-23; [0182-0185] of Evans)
Regarding claim 7, Oldani in view of Evans further teaches the system, wherein the cure enhancer (116) is mounted to the at least one hinge (see Fig. 1, Fig. 4 and Figs. 21-23; [0182-0185] of Evans).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oldani (US 2018/0050502) as applied to claim 1 above, and further in view of Dawson (US 2018/0272622 – of record).
Regarding claim 13, Oldani does not explicitly teach the system, further including a light pipe extending from the cure enhancer toward the composite material discharging from the print head.
In the same field of endeavor, devices for layer-wise manufacturing product, Dawson teaches apparatus (300) for printing a three-dimensional object (308) in layers-wise manner comprises a print head (a nozzle (305)), a light source (310) a light pipe (314) extending from the light source toward the a material discharging from the nozzle (see Fig.1; [0061-0065]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a system as taught by Oldani with a light pipe extending from the cure enhancer toward the composite material discharging from the print head as taught by Dawson in order to deliver a curing energy more efficiently and improve the curing process.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2017/0028634 – of record) in view of Schirtzinger (US 2016/0114532 – of record).
Regarding claim 16, Evans teaches a system (100) for manufacturing of a composite structure (102) (see Fig.1; [0052]), comprising:
a support (152); a print head (112) connected to and moveable by the support in multiple dimensions; a compactor (138) connected to the print head and configured to compact composite material discharging from the print head (see [0052],[0110] and [0131]);
a UV (116) light mounted to the print head at a location trailing the compactor (138) and configured to expose the composite material discharging from the print head to energy capable  to facilitate surface-deep curing of the composite material (see Fig. 21;[0092-0095]; and [0181])
… a second curing energy source ( a second UV light (116)) mounted to the print head (112) downstream of the UV light (first UV light (116)) relative to motion of the print head and UV light the … second energy source is capable to be configured to expose the composite material discharging to the print head (112) to additional energy to facilitate through-curing of the composite material (see Fig. 26;[0033],[0181],[0086], [0090], [0094], and [0195]).
Evans does not explicitly teach that the second energy source is an electron beam generator.
 However, in the same field of endeavor, devices for manufacturing composites, Schirtzinger teaches a machine (20) for making a composite structure (12) comprises a nozzle head (29), a curing  source (45) which an electron beam (see Fig.2;[0036], [0038-0039] and [0041]).  Since Evans teaches the system, wherein the UV light energy source is only one example of a curing energy source and other forms of energy source such as laser source could be used (see [0029-0033] and [0090]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a system as taught by Evans with the second energy source is an electron beam generator as taught by Schirtzinger in order to provide an energy source that can be controlled to be capable of delivering sufficient heat energy to soften the matrix materials to a desired degree (see [0041]).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2017/0028634 – of record).
Regarding claim 22, Evans discloses the claimed invention except for wherein the second intensity is greater than the first intensity. Since Evans teaches that the one or more energy sources (116) is configured to deliver an amount of curing energy (118) at a controlled rate, a desired level, or degree, of cure may be established  (see Figs.21-26;[0088-0089]), it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the second intensity is greater than the first intensity in order to control an amount of curing energy  at a controlled rate at least to portion of segment  of composite material (see [0088]).  In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2017/0028634 – of record) as applied to claim 21 above, and further in view of Dawson (US 2018/0272622– of record ).
Regarding claim 23, Evans does not explicitly teach the system, further including a light pipe extending from at least one of the first and second energy sources towards the composite material.
In the same field of endeavor, 3D printing devices, Dawson teaches apparatus (300) for printing a three-dimensional object (308), comprises a print head (a nozzle (305)), a light source (310) a light pipe (314) extending from the light source toward the a material discharging from the nozzle (see Fig.1; [0061-0065]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a system as taught by Oldani with a light pipe extending from at least one of the first and second energy sources towards the composite material as taught by Dawson in order to deliver a curing energy more efficiently and improve the curing process.
Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1, 16 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the claim rejection(s) on the ground of nonstatutory double patenting, Applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED K AHMED ALI/Examiner, Art Unit 1743      
                                                                                                                                                                                                  /NAHIDA SULTANA/Primary Examiner, Art Unit 1743